     Case 4:19-cv-04706 Document 1 Filed on 12/03/19 in TXSD Page 1 of 15



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


  TIMOTHY MOORE                        §     CIVIL ACTION NO.: ______________
                                       §
  Plaintiff,                           §
                                       §
  v.                                   §
                                       §
                                       §
  RED ROBIN INTERNATIONAL, INC.        §     JURY DEMANDED
                                       §
  Defendant.                           §
____________________________________________________________________________

                     PLAINTIFF’S ORIGINAL COMPLAINT
_____________________________________________________________________________


TO THE HONORABLE U.S. DISTRICT COURT JUDGE:

       Plaintiff Timothy Moore (“Mr. Moore” or “Plaintiff”) files this Original Complaint for

causes of action pleaded below, complaining of and about Defendant Red Robin International, Inc.

(“Red Robin” or “Defendant”), and will respectfully show onto the Court as follows:

                                     I.        PARTIES

       1.       Plaintiff Timothy Moore is an individual residing in Harris County, Texas.

       2.       Defendant Red Robin International, Inc. is a Nevada corporation with its principal

place of business at 6312 S. Fiddlers Green Circle, Suite 200, Greenwood Village, Colorado. It is

owned, either directly or indirectly, by Red Robin Gourmet Burgers, Inc. Red Robin International,

Inc. operates the restaurants of Red Robin Gourmet Burgers, Inc. Defendant Red Robin

International, Inc. may be served through its registered agent: Corporation Service Company d/b/a

CSC-Lawyers Incorporating Service, Co., 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.
      Case 4:19-cv-04706 Document 1 Filed on 12/03/19 in TXSD Page 2 of 15



                                       II.   JURISDICTION

       3.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as Plaintiff’s causes of

action arise under federal statutes, namely the Americans with Disabilities Act of 1990

(“ADA/ADAAA”), 42 USC §§ 12102 et seq., and the Texas Commission on Human Rights Act

(“TCHRA”), as Defendant discriminated against Plaintiff on the basis of Plaintiff’s disability.

       4.       This suit further arises under Title VII of the Civil Rights act of 1964, 42 U.S.C.

§ 2000e-2(a)(1) (2012).

       5.       Additionally, this Court has supplemental jurisdiction over Plaintiff’s similar state

law claims, pursuant to 28 U.S.C. § 1367, because such claims are so related to the claims within

the Court’s original jurisdiction that they form part of the same case or controversy, under Article

3 of the United States Constitution.

       6.       Venue is proper in the Southern District of Texas – Houston Division, pursuant to

28 U.S.C. § 1391(a), because this is the judicial district where a substantial part of the events or

omissions giving rise to Plaintiff’s claims occurred.

                          III.    NATURE OF THE ACTION

       7.       This action is brought pursuant to, the American with Disabilities Act (“ADA”),

Title VII of the Civil Rights Act of 1964 (“Title VII”), Age Discrimination in Employment Act

(“ADEA”), and Texas Commission on Human Rights Act (“TCHRA”), on the grounds that

Plaintiff was discriminated against because of his disability (detached retina and hemorrhaging in

his eye). Red Robin, ultimately, discriminated and harassed Plaintiff while Plaintiff was an

employee of Red Robin, which is in violation of the ADA. This action seeks to recover damages

caused to Plaintiff by Red Robin’s unlawful and discriminatory employment practices, including

damages caused by Red Robin’s termination of Plaintiff.




                                                 2
     Case 4:19-cv-04706 Document 1 Filed on 12/03/19 in TXSD Page 3 of 15



       8.          This action also seeks to recover damages for Defendant’s violation of Title VII

and TCHRA. Specifically, Plaintiff complains that Defendant discriminated against him based on

his gender (male). Plaintiff also complains that Defendant created a hostile work environment, in

which Plaintiff was the target of continuous harassment by Defendant.

       9.          Further, this is an action under the ADEA and the TCHRA to correct and recover

for unlawful employment practices on the basis of Plaintiff’s age, sixty (62) years old, which

includes Plaintiff being discriminated against and retaliated against because of his age. See 29

U.S.C § 621 et seq.; and Texas Labor Code § 21.001 et seq.

             IV.      EXHAUSTION OF ADMINISTRATIVE REMEDIES

       10.         On April 4, 2018, Plaintiff filed a charge with the U.S. Equal Employment

Opportunity Commission (“EEOC”) against Defendant for discrimination based on disability and

FMLA retaliation (Charge No. 460-2018-03268).

       11.         Subsequently, the EEOC issued Plaintiff a Notice of Right to Sue, dated

September 5, 2019. Plaintiff files this lawsuit within ninety (90) days of receiving the Notice,

which was received September 9, 2019. Therefore, this lawsuit is timely filed.

                                           V.     FACTS

       11.     In 2001, Plaintiff began working for Cowboy Red, LLC, as the Vice President of

Operations. He was originally a Red Robin franchisee employee. On March 21, 2016, Plaintiff

was actively recruited and hired to work directly for Red Robin as a Regional Operations Director

(hereinafter referred to as “ROD”).

       12.     Plaintiff was an exemplary Red Robin franchisee as well as an exemplary employee

of the Red Robin franchisee. Aside from Plaintiff having an unblemished record working for Red

Robin, he was a loyal, dedicated, and hard-working employee. However, Plaintiff’s world was



                                                  3
      Case 4:19-cv-04706 Document 1 Filed on 12/03/19 in TXSD Page 4 of 15



forever changed when he was terminated from his job after more than fifteen (15) years of service,

on October 8, 2017.

       13.     In Plaintiff’s department, there were approximately nine (9) other RODs. The most

recent RODs, who were promoted, were all female. Moreover, it is believed that the female RODs

promoted were younger than Plaintiff.

       14.     Red Robin’s policy at the time (referred to as “Women in Excellence”) focused

strictly on the advancement of females at Red Robin. Amy Jones (hereinafter “Ms. Jones”), the

Regional Vice President, was adamant about Red Robin’s policy and focused on hiring and

promoting females only. Red Robin even outsourced its hiring services by teaming up with

“ReferHer” and Ladders. Unfortunately, Ms. Jones’ enthusiasm for hiring females was to the

detriment of the male Red Robin employees - so much so that males were singled out and received

unfavorable treatment. This was very evident in Ms. Jones’ treatment of Plaintiff.

       15.     It was clear from the very beginning of Plaintiff’s employment that he was being

treated differently than females and younger employees at Red Robin. In April of 2017, Plaintiff

was assigned to assist locations that had been purchased by Red Robin in 2016 that lacked any

supervision from the previous ROD. For the next four months Red Robin operated business

without any oversight from a ROD. Plaintiff’s schedule was set about one (1) month in advance,

and he already had seven (7) locations assigned, when Plaintiff was asked to take on both the

Killeen and the Austin Red Robin locations. Plaintiff reluctantly agreed despite the increased

workload, which he had not anticipated when he was hired. Plaintiff is unaware of any female

RODs that had a similarly heavy workload.

       16.     In June 2017, Plaintiff had emergency surgery to reattach a torn retina, and Plaintiff

spent a few weeks recuperating from it. Plaintiff utilized his vacation and sick time to cover this




                                                 4
      Case 4:19-cv-04706 Document 1 Filed on 12/03/19 in TXSD Page 5 of 15



period, and still continued to work from home, including (but not limited to) making and taking

calls as well as sending and reviewing e-mails. Plaintiff told Ms. Jones everything that had

occurred, and Ms. Jones was well aware of his medical issues.

       17.     Plaintiff was still assigned the Austin and Killeen locations. Plaintiff did not have

a General Manager at the Killeen location. However, Plaintiff was also not able to travel due to

his medical restrictions, which he informed Ms. Jones, but he continued to work from home and

was available at any time if necessary, by any Red Robin employee. Notably, on July 20, 2017, in

recognition Plaintiff’s efforts, Ms. Jones sent out an email to the executive team stating that

Plaintiff has led his team with a positive impact since Quarter 4 in 2016.

       18.     On or about July 27, 2017, Ms. Jones was in Houston and had dinner with Plaintiff

as well as with another ROD. During dinner, Ms. Jones continued to ask Plaintiff about not keeping

his eye open and asking him why he looked so tired. Plaintiff reminded Ms. Jones that he just had

major surgery, that he could not yet see out of his eye, and that he was still having issues with his

vision. Ms. Jones did not seem concerned. Instead, she only told Plaintiff that he needed to smile

more often.

       19.     That same day, Ms. Jones called Plaintiff to inform him that Terri Suhr (hereinafter

“Ms. Suhr”), a Red Robin General Manager, complained about not being afforded an opportunity

to develop her career within Red Robin. Plaintiff was adamant that there had been ample

opportunities provided for her, however, she had not taken advantage of those opportunities.

Thereafter, Ms. Jones asked Plaintiff to give up one of his stores. As such, Plaintiff reluctantly said

it was fine with him. Consequently, that store went to another female employee, Jackie Scheel. It

was apparent that Ms. Jones only seemed to be concerned with promoting females, even though

these candidates were unqualified and not fit for any sort of promotion at that time.




                                                  5
      Case 4:19-cv-04706 Document 1 Filed on 12/03/19 in TXSD Page 6 of 15



       20.     On August 1, 2017, Plaintiff underwent another surgery to repair his torn retina.

After about one (1) week of recuperating from the surgery, Plaintiff still continued to answer

telephone calls and e-mails during his recuperation time. Plaintiff returned to work on August 8,

2017. Again, Plaintiff kept Red Robin informed of his health issues. However, Plaintiff never

received the FMLA rights and responsibilities notice from Red Robin.

      21.      On August 20, 2017, a meeting was held in California among the RODs and high

potential General Managers. At that meeting, Ms. Jones announced that Plaintiff was the most

resilient person that she had ever met and that he had a passion for people. Although Ms. Jones

further recounted Plaintiff’s achievements, she also mentioned his medical issues to all of the

individuals at the meeting (without Plaintiff’s permission). Ms. Jones further mentioned at least

three (3) times that Plaintiff looked “tired.”

      22.      In September 2017, Ms. Jones held a one-on-one meeting with Plaintiff to influence

Plaintiff as he completed his review of Ms. Jones. Ms. Jones wanted to make sure that Plaintiff did

not make any disparaging comments on her review that would surprise her. Ms. Jones sat at the

same table as him while he completed his review. Around the same time, during a visit to the

office, Ms. Jones complained to Plaintiff about a line check issues and asked about a previous

infraction by Ms. Suhr, which had occurred in between Plaintiff’s eye surgeries. At that time,

Plaintiff was not aware that he could issue write-ups via telephone (especially without a witness),

yet Ms. Jones reprimanded him for failing to do so. Shortly after, Plaintiff issued the write-up to

Ms. Suhr.

      23.      On September 17, 2017, Plaintiff met with Ms. Jones in Killeen to tour the Red

Robin store. After they sat down to discuss some issues, it came to Plaintiff’s attention that Sagery

Ballenger (“Ms. Ballenger”) (the Assistant General Manager in Killeen), who had already given




                                                 6
      Case 4:19-cv-04706 Document 1 Filed on 12/03/19 in TXSD Page 7 of 15



her notice to work for a former ROD, had met with Ms. Jones during this visit. Ms. Ballenger had

indicated to Ms. Jones that she was leaving because Plaintiff had not promoted her and because

Plaintiff did not inquire about her baby. However, Plaintiff worked with Ms. Ballenger for six

weeks prior to her going on leave. Plaintiff did not feel that Ms. Ballenger had shown the initiative

or detail needed to perform the work of a General Manager. Therefore, Plaintiff did not promote

Ms. Ballenger to the open General Manager position due to performance concerns he had with her.

      24.      Ms. Jones was not happy with Plaintiff’s statements about Ms. Ballenger. Clearly,

Ms. Jones was unhappy about the fact that Plaintiff had not promoted a younger female despite

the fact that Ms. Ballenger was not an appropriate fit for the position. Ms. Jones also spoke with

another manager, Erika McCubbins “Ms. McCubbins” (a newly hired manager with less than two

(2) months experience with Red Robin), who was unhappy about the fact that they had scored an

eighty (80) guest satisfaction score (“NPS score”) and Plaintiff did not “thank them” for the score.

At the time, Plaintiff had only been in charge of the store for about four (4) months and had only

visited the store two (2) times. Again, it was clear that Ms. Jones was unhappy that Plaintiff was

not being more supportive of Red Robin’s younger female employees. Interestingly, Ms. Jones

never made those same types of observations or complaints when it came to Red Robin’s male

General Managers or Assistant General Managers.

       25.     On the same day, Ms. Jones told Plaintiff that she was writing him up for, not

following up with Ms. Suhr soon enough, and because too many managers quit while working for

Red Robin. However, these allegations were wholly untrue. As such, Plaintiff defended himself

and told Ms. Jones that in the past year, only one (1) manager quit, and the other managers that

she was referring to had left only shortly after Plaintiff took over as ROD. However, Ms. Jones




                                                 7
      Case 4:19-cv-04706 Document 1 Filed on 12/03/19 in TXSD Page 8 of 15



completely ignored Plaintiff’s explanation; and, instead, continued to encourage Plaintiff to sign

the write up and “get it over with.”

       26.     On September 19, 2017, Ms. Jones scheduled a telephone call with Plaintiff. During

that telephone call, Ms. Jones abruptly and completely without warning asked Plaintiff for his

resignation from Red Robin. Then, Ms. Jones gave two very petty and baseless reasons to support

his termination. Plaintiff affirmatively denied all the allegations created by Ms. Jones, but Ms.

Jones did not listen and continued to pressure Plaintiff to resign from his position at Red Robin.

       27.     As Plaintiff took time to decide what he wanted to do, in regard to Ms. Jones asking

him to resign, Ms. Jones offered Plaintiff a severance package. Unmistakably, Ms. Jones revealed

her animus that she had against Plaintiff when she gave him an ultimatum that if he did not submit

the resignation, then, Ms. Jones would issue him another write-up and would ensure that Plaintiff

would not make it at Red Robin for another thirty (30) days. However, Plaintiff continued to work

for Red Robin until October 6, 2017. Subsequently, Mr. Moore was terminated on or about October

8, 2017.

       28.     Ms. Jones did not follow Red Robin’s three (3) step warning process regarding

terminating Plaintiff and Ms. Jones also did not utilize Red Robin’s Performance Improvement

Plan. Moreover, Plaintiff believes that he has been replaced by a younger non-disabled female

employee, who also has far less experience than Plaintiff.

       29.     It is undeniable that Ms. Jones had a bias against Mr. Moore and that she treated

him differently than other similarly situated employees. Based on the differential treatment of Mr.

Moore compared to his younger female non-disabled counterparts, as well as Mr. Moore’s baseless

alleged performance violations as he was having to deal with having multiple surgeries, we

strongly believe that there is sufficient evidence of gender discrimination, age discrimination, and




                                                 8
      Case 4:19-cv-04706 Document 1 Filed on 12/03/19 in TXSD Page 9 of 15



disability discrimination.



                          VI. ADA DISABILITY DISCRIMINATION

       30.      Plaintiff incorporates by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

       31.      Plaintiff hereby asserts that Red Robin’s termination of Plaintiff’s employment

was in direct violation of the American with Disabilities Act (hereinafter referred to as ADA) and

Texas law.

       32.      Plaintiff is disabled, as defined by the ADA and Texas law. Plaintiff was

diagnosed with a detached retina and hemorrhaging in his eye and underwent several surgeries for

his condition, as evidenced by Plaintiff’s medical records.

       33.      As evidenced by Plaintiff’s pre- and post-disability personnel records, Plaintiff

was clearly qualified to do his job, as he had been successfully performing at Red Robin as a ROD

for about two (2) years and was still admirably performing his work while simultaneously dealing

with his eye issues.

       34.      Plaintiff suffered an adverse employment action in the form of termination, while

similarly situated non-disabled employees of Red Robin were allowed to keep their jobs and

promoted.

       35.      Plaintiff specifically pleads his right to recover punitive damages from the

Defendants under the ADA, as Defendants acted with intentional and callous disregard for

Plaintiff's federally protected rights. Plaintiff was discriminated against because of his disability

status during the entire period of his employment following Plaintiff’s diagnosis.

       36.      Defendant further failed to engage in a constructive dialogue with Plaintiff to find




                                                 9
     Case 4:19-cv-04706 Document 1 Filed on 12/03/19 in TXSD Page 10 of 15



accommodations for his disability. Instead of looking for an accommodation that would be

reasonable and satisfactory to both Plaintiff and Defendant, Defendant instead, through its agent,

commenced looking for any shortcomings in Plaintiff’s performance Defendant could find, which

culminated in Plaintiff’s termination.

                       VII. TCHRA DISABILITY DISCRIMINATION

       37.      Plaintiff incorporates by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

       38.     The aforementioned conduct by Defendants constitutes violations of Chapter 21, of

the Texas Labor Code (the TCHRA). See Tex. Lab. Code §21.001 et seq. Specifically, Defendant

has discriminated against Plaintiff because of his disabilities in violation of §§ 21.051 and 21.055

of the Texas Labor Code, which states in relevant part that:

                [a]n employer commits an unlawful employment practice if
                because of race, color, disability, religion, sex, national origin, or
                age, the employer (1) fails or refuses to hire an individual,
                discharges an individual, or discriminates in any other manner
                against an individual in connection with compensation or the terms,
                conditions, or privileges of employment; or (2) limits, segregates,
                or classifies an employee or applicant for employment in a manner
                that would deprive or tend to deprive an individual of any
                employment opportunity or adversely affect in any manner the
                status of an employee.

       39.      Plaintiff’s rights were violated when Defendant failed to accommodate for

Plaintiff’s medical condition, after numerous requests for such accommodation. Plaintiff’s rights

were violated when he lost promotional and career opportunities because of his disability.

Plaintiff’s rights were also violated when he was measured unfairly, compared to his non-disabled

colleagues with regard to his performance reviews. Additionally, the conduct described herein

created a hostile work environment under Texas law.




                                                 10
     Case 4:19-cv-04706 Document 1 Filed on 12/03/19 in TXSD Page 11 of 15



                              VIII. ADEA AGE DISCRIMINATION

        40.     Plaintiff incorporates by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

        41.     Defendant intentionally engaged in unlawful employment practices involving

Plaintiff because of his age, sixty-two (62) years old.

        42.     Plaintiff is over forty (40) years old, thus, he is in a protected class. The events

leading up to Plaintiff’s termination (i.e., essentially a forced resignation) are sufficient to give rise

to an inference of age discrimination. Prior to the alleged incident that resulted in Plaintiff’s

termination, Red Robin had employed him for about two (2) years. During that time, Plaintiff

never received a negative review or formal write-up at work. Instead, Plaintiff excelled at his job,

which was evident from the multiple praises and recognition that he received from Ms. Jones

regarding his performance.

        43.     Defendant discriminated against Plaintiff in connection with the compensation,

terms, conditions, and privileges of employment; or limited, segregated or classified Plaintiff in a

manner that would deprive or tend to deprive him of any employment opportunity or adversely

affect his status because of Plaintiff’s age, sixty-two (62) years old, in violation of the Age

Discrimination in Employment Act, 29 U.S.C. § 621 et seq.

                              IX. TCHRA AGE DISCRIMINATION

        44.     Plaintiff incorporates by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

        45.     Defendant intentionally engaged in unlawful employment practices involving

Plaintiff because of his age, sixty-two (62) years old.

        46.     Defendant discriminated against Plaintiff in connection with the compensation,




                                                   11
     Case 4:19-cv-04706 Document 1 Filed on 12/03/19 in TXSD Page 12 of 15



terms, conditions, and privileges of employment; or limited, segregated, or classified Plaintiff in a

manner that would deprive or tend to deprive Plaintiff of any employment opportunity or adversely

affect Plaintiff’s status because of Plaintiff’s age, sixty-two (62) years old, in violation of the Texas

Labor Code § 21.051 et seq.

                          X. TITLE VII GENDER DISCRIMINATION

        47.     Plaintiff incorporates by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

        48.     Defendant, intentionally engaged in unlawful employment practices involving

Plaintiff because of his gender (i.e., male), including discrimination and retaliation.

        51.     Plaintiff can demonstrate that he was within a protected class because he is a male.

Plaintiff can show that he was qualified for the position, as he competently performed the position

of a ROD for nearly two (2) years with no disciplinary record; and, he was the Vice President of

Operations for a restaurant franchisee for sixteen (16) years prior to when he was recruited and

hired by Red Robin as a ROD. Furthermore, Plaintiff can demonstrate that he was subjected to an

adverse employment action on October 6, 2017 when he was effectively terminated by Ms. Jones

because of his gender. Lastly, Plaintiff can show that he was replaced by someone outside of his

protected class, as Ms. Scheel, who is female, was promoted to the ROD position.

        52.     Defendant discriminated against Plaintiff in connection with the compensation,

terms, conditions, and privileges of Plaintiff’s employment in violation of federal discrimination

laws; or, limited, segregated, or classified Plaintiff in a manner that would deprive or tend to

deprive Plaintiff of any employment opportunity or adversely affect Plaintiff’s status as an

employee because of Plaintiff’s gender, in violation of Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e-2(a).




                                                   12
     Case 4:19-cv-04706 Document 1 Filed on 12/03/19 in TXSD Page 13 of 15



                           XI. TCHRA GENDER DISCRIMINATION

        53.     Plaintiff incorporates by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

        54.     Defendant intentionally engaged in unlawful employment practices involving

Plaintiff because of his gender (i.e., male).

        55.     It is undeniable that at Red Robin, females are heavily prioritized when hiring

employees, as is evident by Red Robin’s “Women in Excellence” policy and the “ReferHer”

Ladders program that Ms. Jones often referenced, and on which she placed great emphasis. In

fact, although Ms. Jones constantly asked Plaintiff about hiring and promoting women, she did

not have the same vigor regarding hiring male applicants and promoting male employees.

        56.     Defendant discriminated against Plaintiff in connection with the compensation,

terms, conditions, and privileges of employment; or limited, segregated, or classified Plaintiff in

a manner that would deprive or tend to deprive Plaintiff of any employment opportunity or

adversely affected Plaintiff's status because of Plaintiff's gender (i.e., male), in violation of the

Texas Labor Code § 21.051 et seq.

                            XII. HOSTILE WORK ENVIRONMENT

        57.      Plaintiff incorporates by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

        58.      Plaintiff was subjected to unwelcome harassment based on his disability when his

supervisors continuously questioned his performance, recording every miniscule detail of

Plaintiff’s performance, and refused Plaintiff’s numerous requests for accommodations.

        59.      The harassment complained of affected a term, condition or privilege of Plaintiff’s

employment in that it, among other effects, it affected his ability to succeed at his job and caused




                                                  13
     Case 4:19-cv-04706 Document 1 Filed on 12/03/19 in TXSD Page 14 of 15



him severe emotional stress.

        60.        As a direct and proximate result of Defendant’s actions, Plaintiff has suffered

severe emotional distress, physical and emotional pain, suffering, inconvenience, mental anguish

and other pecuniary and non-pecuniary losses in the amount to be determined at trial.

                                       XIII. JURY DEMAND

        61.        Plaintiff demands a jury on all issues to be tried in this matter and herein submit

the jury fee.



                                        XIV. PRAYER

        For the reasons above, Plaintiff prays that Defendant be cited to appear and answer herein

and that, on final trial, Plaintiff have judgment against Defendant for:

        a. All damages to which Plaintiff may be entitled pursuant to this Original Complaint, or

              any amendments thereto, including but not limited to back pay, future wages,

              reinstatement, upgrading, and compensation for benefits not received;

        b. Compensatory damages, including, but not limited to, emotional distress;

        c. Past, present, and future physical pain and mental suffering;

        d. Punitive damages;

        e. Reasonable attorneys’ fees, as allowed by applicable law (with conditional awards in

              the event of appeal);

        f. Pre-judgment interest at the highest rate permitted by law;

        g. Post-judgment interest from the date of judgment until paid at the highest rate permitted

              by law;

        h. Costs of Court; and




                                                  14
Case 4:19-cv-04706 Document 1 Filed on 12/03/19 in TXSD Page 15 of 15



 i. Such other and further relief, at law or in equity, to which Plaintiff may be justly

    entitled, whether by this Original Complaint or by any proper amendments thereto.




                                    Respectfully submitted,




                                    _________________________
                                    Alfonso Kennard, Jr.
                                    Texas Bar No. 24036888
                                    S.D. ID No. 713316
                                    Email: alfonso.kennard@kennardlaw.com

                                     ATTORNEYS FOR PLAINTIFF
                                     TIMOTHY MOORE




                                       15
